UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152608 MMEX MINING CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1749145 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2626 Cole Avenue, Suite 714 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (214) 880-0400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The number of shares of Common Stock, par value $0.01 per share, outstanding as of September 4, 2012 was 54,972,788. MMEX MINING CORPORATION & SUBSIDIARIES INDEX TO QUARTERLY REPORT July 31, 2012 Part I. Financial Information Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statement of Stockholder’s Equity (Deficit) 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T. Controls and Procedures 35 Part II. Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Mining Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits and Reports on Form 8-K 37 Signatures 38 2 MMEX MINING CORPORATION (An Exploration Stage Company) Consolidated Balance Sheets July 31, April 30, Assets Current assets: Cash $ $ Prepaid Legal Fees - Other assets - current Total current assets Property and equipment, net Other assets: Deferred loan costs - long term Deposits Investment accounted for under equity method in property Total Assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Related party payables Accrued expenses Accrued expenses - related party Due on investment in property Convertible notes, net of discount of $0at July 31, 2012 and April 30, 2012, both currently in default Convertible debenture, net of discount of $103,619 at April 30, 2012 - Notes payable, currently in default Notes payable - related party - Convertible preferred stock Total current liabilities Long-term liabilities: Convertible notes, net of discount of $432,430 and $585,367 at July 31, 2012 and April 30, 2012, respectively Preferred stock - mandatory redemption right, net of $959,582 and $959,424 discount at July 31, 2012 and April 30, 2012, respectively Total Liabilities Stockholders' (Deficit): Common stock, $0.001 par value, 300,000,000 shares authorized, 54,972,788 and 45,269,055 shares issued and outstanding at July 31, 2012 and April 30, 2012, respectively Common stock payable - Additional paid in capital Non-controlling interest ) ) Accumulated (deficit) during the exploration stage ) ) Total Stockholders' (Deficit) Total Liabilities and Stockholders' (Deficit) $ $ See accompanying notes to financial statements. 3 MMEX MINING CORPORATION (An Exploration Stage Company) Consolidated Statements of Operations For the three months ended For the period May 23, 2007 (Inception) through July 31, July 31, Revenue: Revenues $
